Citation Nr: 9933910	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-23 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In June 1999, the Board remanded the case for a Travel Board 
hearing.  The RO scheduled the hearing for August 1999.  In 
July 1999, however, the RO notified the veteran that it was 
canceling the hearing but it would reschedule it at a later 
date.  In August 1999, the RO scheduled a video hearing for 
September 1999.  Later in August 1999, the veteran agreed 
that he would attend the video hearing.  Nevertheless, he did 
not appear on the scheduled date.  The case has returned to 
the Board for appellate action.


FINDINGS OF FACT

1.  The claim of service connection for post-traumatic stress 
disorder is plausible and all relevant evidence necessary for 
an equitable disposition of the veteran's appeal with respect 
to this issue has been obtained.

2.  Service connection for a nervous condition was denied in 
a September 1991 rating decision; the veteran was provided 
notice of his appellate rights.

3.  Evidence received since the September 1991 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to direct service connection for a nervous 
condition.

4.  The veteran could not provide specific details, to 
include the names of the people involved, with the stressful 
incidents supporting his claim for service connection for 
post-traumatic stress disorder.  

5.  It is not shown that the veteran engaged in combat with 
the enemy while serving in Vietnam.  

6.  Although post-traumatic stress disorder has been 
diagnosed, there is no credible supporting evidence 
confirming any of the veteran's claimed noncombat stressors.  


CONCLUSIONS OF LAW

1.  The September 1991 RO decision, which denied service 
connection for a nervous disability, is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  The evidence received since the September 1991 RO 
decision is not new and material, and the veteran's claim for 
service connection for a nervous disability on a direct basis 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

3. The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  Post-traumatic stress disorder was not incurred during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103(a), 5106, 5107(a) (West 1991); 38 C.F.R. §§ 3.304(f), 
4.125, 4.126 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material

Once a Board or an RO decision becomes final under 
38 U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996). 

In September 1991, the RO denied entitlement to service 
connection for a nervous condition.  The RO notified the 
veteran of its decision in October 1991.  It indicated that 
the diagnosed generalized anxiety disorder was not incurred 
in or aggravated by service.  That decision was not appealed, 
and it is final.  See 38 U.S.C.A. § 7105 (West 1991).

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is well grounded, VA 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id.

Available to the RO in October 1991 were private medical 
records dated from 1989 through 1991; a June 1991 VA 
examination report; and statements provided by the veteran.  

The Board notes that the original service medical records 
were unobtainable, and they were presumed to have been 
destroyed in the 1973 fire which took place at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
Thus, the RO could not consider them.  The Board is cognizant 
that because the veteran's service medical records are 
presumed to have been destroyed, the VA has a heightened duty 
in considering the veteran's claims.  See 38 U.S.C.A. § 
5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Marciniak v. Brown, 10 Vet. App. 198 (1997).

The private medical records were negative with respect to a 
psychiatric condition.  In fact, they related essentially to 
unrelated physical problems.

The June 1991 VA psychiatric examiner diagnosed the veteran 
with generalized anxiety disorder.  There was no medical 
evidence, however, linking this condition to service, and 
there were no medical records showing that he had a nervous 
condition in service. 

In his statements, the veteran essentially contended that he 
developed a nervous condition as a result of his military 
service, and that it continued to bother him since that time.

Based on the foregoing evidence, the RO denied the 
appellant's claim.  The basis for the denial was that there 
was no evidence that the veteran developed a nervous 
condition in service. 
Evidence received since the  October 1991 notice of the RO's 
decision includes the veteran's DD Form 214; VA outpatient 
treatment records dated from 1992 to 1994; treatment records 
from Reid Hospital from July 1966 to February 1994; treatment 
records from John Maden, M.D. and James Hayes, M.D. from 
February 1974 to August 1994; VA outpatient treatment records 
from February 1996 to September 1996; a VA psychiatric 
examination report from December 1996; a response from the 
National Personnel Records Center dated February 1997 that 
his personnel file was not available; VA outpatient treatment 
records from April 1997; a March 1998 transcript of the 
veteran's testimony presented at an RO hearing; an April VA 
psychiatric examination report; and statements provided by 
the veteran.

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  In this regard, these newer 
records still do not show that the veteran developed a 
nervous condition either during or within one year of 
service.  Furthermore, there is no medical nexus evidence 
linking any current psychiatric disorder to his military 
service.  The medical evidence is cumulative of the evidence 
of record available in that it shows that he currently has a 
psychiatric disorder, with no medical evidence linking it to 
service. 

The statements provided by the veteran are also cumulative.  
While he essentially maintains in these statements and 
testimony that his current psychiatric disorder is related to 
service, as a lay person, he is not competent to offer an 
opinion concerning the etiology of any current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495, (1992).  The 
same is also true for his wife's testimony. 

As the evidence submitted since October 1991 fails to show 
that he developed a psychiatric disorder either during 
service or within a year after discharge, or any competent 
evidence linking any current psychiatric disorder to service, 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has not been submitted 
and the claim must be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Service connection for post-traumatic stress disorder

I. Background

As noted, the original service medical records are 
unobtainable, and they are presumed to have been destroyed in 
the 1973 fire which took place at the NPRC.  Thus, VA has a 
heightened duty in considering the veteran's claims.  See 38 
U.S.C.A. § 5107(b); O'Hare, 1 Vet. App. 365, 367; Marciniak, 
10 Vet. App. 198.  His DD Form 214, however, is of record and 
it shows that he received the Korean Service Medal with one 
bronze star along with the United Nations Service Medal.  No 
combat citations were noted.  

Private medical records from John Fiedor, M.D. (dated from 
January 1989) and John Mader, M.D (dated April 1991) are 
negative with respect to a nervous disorder.  These records 
deal with unrelated physical conditions.

VA examined the veteran in May 1991 and diagnosed him with 
generalized anxiety disorder.  

In August 1996, a VA outpatient psychiatric note, an examiner 
assessed the veteran with mild post-traumatic stress 
disorder.

In response to the RO's October 1996 request for a 
description of his stressors, the veteran indicated later 
that same month that he could not remember any dates or names 
related to his claimed stressors. 

In an undated post-traumatic stress disorder questionnaire, 
the veteran listed the following stressors.  First, he saw 
his military friend commit suicide by shooting himself in the 
head.  He also witnessed another military buddy burned 
beneath hot asphalt at the K1 or K9 air strip in Korea.  He 
reported that he was stationed in Korea from July 1952 to 
December 1952.  He described himself as an aviation engineer.

According to a December 1996 VA psychiatric examination 
report, the veteran complained of flashbacks and nightmare 
images of Korea.  He dreamed of body bags and his friend 
shooting himself in the head.  He saw a military truck run 
over a civilian Korean woman.  The diagnosis was post-
traumatic stress disorder, delayed onset, chronic mild to 
moderate in partial remission, with a GAF of 65-75, and for 
the previous year.

In an April 1997 decision, the RO denied service connection 
for post-traumatic stress disorder because the veteran 
provided no details or specific information regarding his 
stressful events, and therefore, they could not be confirmed.

In April 1997 the VA Medical Center (VAMC) admitted the 
veteran due to his post-traumatic stress disorder.  In an 
April 1997 statement at the VAMC, he described his stressors 
as detailed before.

In May 1997, the veteran notified the RO in a statement that 
he was hospitalized for post-traumatic stress disorder 
observation for six weeks (from April 1997 to June 1997).

In March 1998, the veteran and his wife appeared before a 
hearing officer at the RO.  He testified that he experienced 
three stressful events in service that caused his post-
traumatic stress disorder.  First, he witnessed an accident 
when hot asphalt poured all over his friend. He recalled that 
the accident occurred in August 1952, soon after he arrived 
in Korea.  He was at K-1 airstrip at the time.  Medical 
personnel took his friend away in an ambulance.  The veteran, 
however, could not remember his friend's name and he stated 
that he never found whether his friend survived.  

Second, he witnessed a military truck run over and kill a 
civilian Korean woman.  Although he could not remember the 
names of the people involved, he recalled talking about the 
incident to a Sergeant (Sgt.) Schutte.  He could not remember 
what they talked about, however.

Third, he witnessed his friend commit suicide.  He recalled 
playing cards with a bunch of friends, when the friend in 
question took a gun and shot himself in the head.  The 
veteran also recalled talking to Sgt. Schutte about this 
incident.  He thought that this took place in November 1952 
either at K-1 or K-2 airfield.  He could not recall the 
friend's name.  Also, he could not recall any anxiety or 
stress during his active duty during or prior to Korea.  

He recounted that he was treated by private physicians (a Dr. 
Mater and a Dr. Hayes) for over 30 years, from 1960 to 1990.  
According to the veteran, both doctors prescribed him Valium.  
In 1990, he began treating at the Dayton VAMC.  VA 
discontinued the Valium.  After he retired from work, his 
anger increased.  In 1994, he started receiving post-
traumatic stress disorder treatment with VA.  He explained 
that he had problems controlling his temper.  As a result, he 
would isolate himself, even from his wife.  Medicines helped 
control his temper.  

His wife testified that they were married in 1954, after the 
veteran had returned from Korea.  He was soft spoken at 
first, but he started to get angry and he would verbally 
abuse her.  He would get so mad sometimes that he would go 
into the bathroom and vomit.  

In August 1998, the veteran submitted a statement written by 
two VA doctors regarding his post-traumatic stress disorder.  
According to the July 1998 opinion, the two VA examiners 
diagnosed the veteran with post-traumatic stress disorder, 
and linked it to two stressful events that occurred while he 
was on military duty.  They did not describe the two 
stressful events, however.

Analysis

As post-traumatic stress disorder related to his service in 
Vietnam has been diagnosed on a number of occasions, the 
Board finds that the claim for service connection for post-
traumatic stress disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 381-83 (1998) ("military life" set forth as 
etiologically significant psychosocial stressor on Axis IV 
enough to well ground claim for service connection for 
psychiatric disorder diagnosed on Axis I); King v. Brown, 5 
Vet. App. 19, 21 (1993) (claimant's assertions must be 
accepted as true for purpose of determining whether claim is 
well grounded, except when fact asserted is inherently 
incredible or beyond claimant's competence to assert).  See 
also Gaines v. West, 11 Vet. App. 353, 357 (1998) (presuming 
lay evidence of inservice stressor credible for purposes of 
finding claim for service connection for post-traumatic 
stress disorder well grounded).  

The service medical records have been lost.  The claims file 
reflects that the RO has attempted to obtain additional such 
records, but non have been available.  The Board is cognizant 
that, in such a situation, VA's obligation to consider the 
benefit of the doubt rule is heightened.  See 38 U.S.C.A. 
§ 5107(b); O'Hare, 1 Vet. App. 365, 367.  Thus, the Board is 
satisfied that all relevant evidence has been obtained to the 
extent possible and that no further assistance to the veteran 
is required in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.304(f) were amended to reflect the decision of 
the United States Court of Appeals for Veterans Claims in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 3.304(f) 
now provides that service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (1999); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  

VA diagnosed the veteran with post-traumatic stress disorder 
based on a December 1996 psychiatric examination, and in July 
1998, two VA physicians agreed that the veteran had post-
traumatic stress disorder due to two stressors that he was 
exposed to in service.  Nevertheless, although post-traumatic 
stress disorder has been diagnosed, after-the-fact medical 
nexus evidence cannot be used to establish the occurrence of 
the stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Thus, the dispositive issue is whether there is credible 
supporting evidence that the claimed inservice stressors 
actually occurred.  The Board concludes that no such evidence 
has been received.  

The veteran's DD Form 214 shows that his related civilian 
occupation was that of a carpenter.  The record further shows 
that he served in Korea.  Although he received the Korean 
Service Medal with one Bronze Star and the United Nations 
Service Medal, he received no decorations indicative of 
combat involvement.  The veteran asserted in his March 1998 
RO hearing testimony that he was in the Army but attached to 
the Air Force Engineers.  He helped build airstrips at K1 and 
K9 air strips, which were both located about 15 miles from 
"Pusan," Korea. 

The veteran does not contend that he developed post-traumatic 
stress disorder as a result of combat exposure and the Board 
notes that he was awarded no combat decorations.  Thus, 
38 U.S.C.A. § 1154 is not applicable in this case.

Instead, the veteran contends that he developed post-
traumatic stress disorder from noncombat stressors.  A review 
of the veteran's statements and the March 1998 hearing 
transcript shows that he alleges that he has post-traumatic 
stress disorder as the result of witnessing:  1) his friend 
commit suicide; 2) another friend injured when hot asphalt 
was accidentally poured over him; and 3) a military truck run 
over and kill a female Korean civilian.  

As noted, the claims file includes medical diagnoses of post-
traumatic stress disorder.  In order for a grant of service 
connection for post-traumatic stress disorder to be 
warranted, however, there must be credible supporting 
evidence verifying the inservice stressor.  Despite the 
efforts of the RO, there has been no official verification of 
the claimed stressors.  With respect to the veteran's claimed 
stressors, the Board notes that the Court has held that it is 
not an impossible or onerous task for appellants who claim 
entitlement to service connection for post-traumatic stress 
disorder to supply the names, dates, and places of events 
claimed to support a stressor.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In this case, he has not provided 
specific names, dates, and/or places, or other useful 
identifying  information, which would allow for verification 
of these stressors.  See M21-1, Part IV, paragraph 
11.38(f)(2) (Change 65, October 28, 1998).  

The Board notes that in October 1996, the RO advised the 
veteran that his stressors must be verified, and he was 
informed as to the types of evidence that may be probative of 
his claim.  In response, the veteran indicated that he could 
not remember the names of the people involved in his claimed 
stressors.  Likewise, he later testified in March 1998 that 
he could not remember any names of the people involved.  
Hence, the Board is left with a situation where the veteran 
is by his own acknowledgment unable to remember the names of 
the individuals involved in the incidents.  

Further, he has not named any witnesses to these events.  
While he testified that he recalled talking to a Sgt. Schutte 
about two of the described stressors, he did not describe the 
relevance of these conversations to the claim at hand.  It is 
not proper for the Board to speculate about what was 
discussed in a conversation that a veteran may have had with 
someone over 40 years ago.  In Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992), the Court stated, "[i]n short, the 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."  As noted, a claimant 
seeking service connection for post-traumatic stress disorder 
has the responsibility to supply the names, dates, and places 
of events claimed to support a stressor.  See Wood.  Thus, 
given the veteran's vague stressor statements, the Board 
concludes that the duty to assist appellant, as contemplated 
by the provisions of 38 U.S.C.A. § 5107(a), has been 
satisfied with respect to the appellate issue.

Although the veteran testified that he was treated privately 
and prescribed Valium from the 1950s to the 1990s by Dr. 
Mater and later by Dr. Hayes for a psychiatric condition, 
there are no medical records to corroborate this.  In 
September 1996, the RO requested that Dr. Mater and Dr. Hayes 
provide medical records with respect to the veteran.  The 
records that they supplied, however, are essentially negative 
for a psychiatric condition, and they do not date back to the 
1950s.  Thus, they do not corroborate the veteran's 
statements.

The Board acknowledges the representative's contention that 
VA should refer the case to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) to confirm the 
veteran's claimed stressors.  In this regard, however, the 
Board finds that to do so would be futile due to the 
veteran's vaguely described stressors.  Generally, in cases 
where a veteran claims to have had close friends killed, the 
USASCRUR requires the first and last names of the casualty; 
the approximate date of the incident; and the unit of the 
individual killed. USASCRUR, Guide for the Preparation and 
Submission of Post Traumatic Stress Disorder Research 
Requests, at 13 (August 1996).  As noted, the veteran cannot 
remember any names of individuals involved, the specific 
dates, or the unit of the individuals killed.  Thus, given 
that the veteran cannot provide the necessary information 
required in order to conduct a search, the Board will not 
refer this case to USASCRUR.  See generally Fossie v. West, 
12 Vet. App. 1 (1998) (the Court affirmed the Board's denial 
of that appellant's claim for post-traumatic stress disorder 
after the RO determined that the veteran's statements were 
too vague for referral to the ESG). 

As noted, while essentially he and his wife maintain that his 
current post-traumatic stress disorder is related to service, 
as lay persons, they are not competent to offer an opinion 
concerning the etiology of any current disability.  Espiritu, 
2 Vet. App. 492, 495.  Hence, the record is devoid of any 
credible supporting evidence that the veteran's claimed 
stressors occurred.  His assertions regarding his stressors 
are therefore insufficient, standing alone, to establish that 
they actually occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

Without credible supporting evidence that the veteran's 
stressors actually occurred such as to support a diagnosis of 
post-traumatic stress disorder, service connection for post-
traumatic stress disorder is not warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  It follows that the claim 
must be denied.  


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a nervous disability, 
the appeal is denied.

Service connection for post-traumatic stress disorder is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

